In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 14-874V
                                    Filed: February 17, 2016
                                       Not for Publication

*************************************
JOAN HOROWITZ,                      *
                                    *
            Petitioner,             *
                                                          Attorneys’ fees and costs decision
                                    *
                                                          based on stipulation of fact
 v.                                 *
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
            Respondent.             *
                                    *
*************************************

Anne C. Toale, Sarasota, FL, for petitioner.
Jennifer L. Reynaud, Washington, DC, for respondent.

MILLMAN, Special Master


                    DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On February 16, 2016, the parties filed a stipulation of fact in which they agreed on an
appropriate amount for attorneys’ fees and costs in this case.

        In accordance with the General Order #9 requirement, petitioner asserts that she did not
incur any costs in pursuit of her petition. Petitioner submitted a draft application for attorneys’
fees and costs to respondent. Based on informal discussions with respondent, petitioner amends
her application for attorneys’ fees and costs to $27,000.00. Respondent does not object to this

1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
amount. The undersigned finds this amount to be reasonable. Accordingly, the court awards
$27,000.00, representing reimbursement for attorneys’ fees and costs. The award shall be in the
form of a check payable jointly to petitioner and Maglio, Christopher & Toale, PA in the amount
of $27,000.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: February 17, 2016                                                           s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2